Title: Louis-Guillaume Le Veillard: Notes on the Life of Franklin, [before 16 October 1783?]
From: Le Veillard, Louis-Guillaume
To: 


          
            [before October 16, 1783?]
          
          Josias [Josiah] Franklin born in England, established in Boston in 1680 [1683], had seven children by a first wife and ten by a second. Benjamin is the eighth of the latter.
          
          At the age of twelve years Benjamin is apprenticed to one of his brothers aged twenty-two [twenty-one] years, printer at Boston, of a harsh and overbearing character. Benjamin, intelligent, skillful, and active, is very useful to his brother. He quarrels with him five years after going into his printing house. Leaves him. Finds no other place with the other printers of Boston, forewarned by his brother. Comes to New York. There was then only one printer, who cannot give him work and who advises him to go to Philadelphia where there are two of them. He sets off on foot. Arrives some days later at nine o’clock in the evening [morning, according to the Autobiography], having only two or three shillings and knowing nobody. He is received the next day into the house of Mr. Bradford. Quickly wins his friendship and that of his fellow-workmen. One may suspect that he was more clever than they.
          Benjamin pleases M. William Keith, vice-governor, who desires him to establish himself at Philadelphia and promises him that he shall be printer to the government. He sends him to Boston to ask for assistance from his father, who finds him too young and refuses. He returns to New York and to Philadelphia and to London, where he [blank space] in his art. After staying there eighteen [nineteen] months he comes back with Mr. Denham, a merchant, and works in his business. He was then twenty years old. Mr. Denham dies after six months and leaves him a small legacy. He returns to printing, and forms a partnership with Hugh Meredith. It goes badly. Mr. Meredith leaves and goes to Carolina to cultivate his land [to buy cheap land there]. Benjamin receives assistance from two friends, establishes himself [blank space] works with the greatest assiduity for twenty years, and prospers.
          In the month of October 1728 [1729] he founds [buys] and prints the Pennsylvania Gazette. It has the greatest success even among the people and is still continued by Benjamin’s successors. He proposes and finds the means to set up by subscriptions a great number of useful establishments: a public library, a University, an insurance company for houses, an Academy of

Sciences, etc., etc. The date of his experiments in physics and of his writings may be found in his collected works.
          In the same year 1728 [1729] Benjamin produces a pamphlet in favour of the increase of paper money because of the scarcity of specie. This work brings him much honour. The project succeeds. The State of Pennsylvania issues the paper money as a loan. The interest derived from it in time defrays the expenses of the government. Benjamin is appointed printer to the Assembly. In 1736 he becomes clerk of the Assembly and [in 1737] postmaster of Philadelphia. In 1741 [1747] he enlists the people in a defense of the province. He is in charge of the projects. Ten thousand men are trained in Pennsylvania, a thousand in Philadelphia. He is offered the command of the latter. He refuses. Proposes M. Laurent [Lawrence], who is accepted, and Benjamin serves as a private soldier. Batteries and new forts built by a lottery projected and directed by him.
          In 1752 [1751] he is, without having asked for it, chosen to represent the city in the Assembly, and gives up the clerkship to his son William Franklin. He is continued in office to 1764, although he was sent as envoy to England in 1757.
          In 1753 he is made postmaster general [joint deputy postmaster general] for [North] America. The Royal Society gives him a gold medal and elects him to membership without his having asked for it. He has received the same honour from a great many academies in Europe.
          In 1754 [1753] he is employed by the government as plenipotentiary [one of three commissioners] to treat at Carlisle with the Shawnee and other savage nations from the Ohio; with the Delaware at [blank space for Easton, 1756]. He is sent in the same year [1754] to Albany as member of the first Congress convened by the king, and to treat with the Iroquois. He proposes the first Plan of Union of the colonies.
          He receives in the war of 1755 the commission of lieutenant general [colonel] to defend the northwest frontiers of the province. He raises the troops and builds [blank space for forts or stockades]. The same year he gives great assistance to General Braddock. In 1757 he is put in charge of the affairs of Pennsylvania in London.
          
          Benjamin returns to Philadelphia in 1762. His son is made royal governor of New Jersey.
          Benjamin is sent by the Assembly of Pennsylvania to the Court of Great Britain to oppose the Stamp Act [primarily in 1764 to petition the Crown to take over the government of the province]. His examination in Parliament in 1766. His replies particularly contribute to the repeal of the Act. He remains in England till 1775, having been appointed by five [four] provinces as their agent. He opposes without success the tax on tea. The act passes in spite of him. The tea is burnt [thrown into the water] in Boston. Parliament, incensed, closes the port, and by various acts takes away privileges, forbids fishing, etc. Benjamin fears unpleasant consequences, and to prevent them offers to pay for the tea out of his own private fortune if Parliament will withdraw these acts. His offer is refused. He gives excellent advice to the minister and shows in several of his writings the bad policy of the administration, which is angry with him. It mistreats him, takes away his place as postmaster general in America, stops the payment of his fees as colony agent, and harasses him with a suit in Chancery.
          He returns in 1775 to America. Encourages the colonies to defend themselves. The day after his return to Philadelphia the Assembly chooses him its delegate to Congress. He is at the same time chairman of the Committee of Safety for the defense of the city. He designs cheveaux de frise to hinder the approach of warships. This is a new invention which may serve to close ports. It has great effect. The English are held up by it for seven weeks. He is sent to confer on the army with General Washington.
          In 1776 he is elected by Philadelphia to the [Pennsylvania] legislative Convention, and the Convention makes him its president. Congress sends him with two other members to Canada to regulate the affairs of the Army in that province. In the same year he is assigned with two others to parley with Lord Howe in September. In October of the same year he is sent to France on a vessel so frail that it was lost on its return. Takes two prizes on the voyage over. Arrives at the end of November 1776 at Nantes. Participates with his colleagues in the negotiations with France and England. A signer of the treaty of commerce and

alliance with France, finally of that of peace with England on the most favourable conditions, stating and establishing, irrevocably and absolutely, the independence of his country.
          He has since made [blank space] a treaty with Sweden. He had already come twice to France, in 1767 and in 1769.
        